        Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                AFFIDAVIT IN SUPPORT OF
                                 CRIMINAL COMPLAINT

       I, Christian T. Roccia, being first duly sworn, hereby depose and state as follows:

                                      INTRODUCTION

       1.       I am a Special Agent of the Federal Bureau of Investigation (“FBI”), and I have

been so employed since 2007. Specifically, I am assigned to the Washington Field Office, and I

have been tasked with investigating criminal activity in and around the U.S. Capitol Building and

Grounds. As a Special Agent, I am authorized by law or by a Government agency to engage in

or supervise the prevention, detention, investigation, or prosecution of violations of Federal

criminal law.

       2.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This Affidavit is being

submitted for the sole purpose of establishing probable cause that on January 6, 2021,

NICHOLES J. LENTZ (“LENTZ”) violated 18 U.S.C. §§ 1752(a)(1) and (2) and 40 U.S.C. §§

5104(e)(2)(D) and (G), as set forth below. This affidavit, therefore, does not contain every fact

known to me regarding this investigation.

                                       BACKGROUND

       3.       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also

closed to members of the public.
        Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 2 of 12




       4.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count

of the Electoral College of the 2020 Presidential Election, which had taken place on November

3, 2020. The joint session began at approximately 1:00 p.m.               Shortly thereafter, by

approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a

particular objection. Vice President Mike Pence was present and presiding, first in the joint

session, and then in the Senate chamber.

       5.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to

keep the crowd away from the Capitol building and the proceedings underway inside.

       6.      At such time, the certification proceedings still underway and the exterior doors

and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       7.      Shortly thereafter, at approximately 2:20 p.m. members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the

                                                2
        Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 3 of 12




joint session of the United States Congress was effectively suspended until shortly after 8:00

p.m. Vice President Pence remained in the United States Capitol from the time he was evacuated

from the Senate Chamber until the sessions resumed.

       8.      During national news coverage of the aforementioned events, video footage

which appeared to be captured on mobile devices of persons present on the scene depicted

evidence of violations of local and federal law, including scores of individuals inside the U.S.

Capitol building without authority to be there.

                                      PROBABLE CAUSE

       9.      On or about January 6, 2021, at least two concerned citizens submitted online tips

to the FBI National Threat Operations Center (NTOC) via tips.fbi.gov reporting photographs

and/or videos of an individual the FBI later determined to be LENTZ inside the Capitol on

January 6, 2021, in Washington, D.C. during the riot that took place that same day. One of the

concerned citizens (CC-1), provided a video clip approximately 52 seconds in length (the “52

second clip”). Below is a screenshot from the 52 second clip provided by CC-1.




                                                  3
        Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 4 of 12




       10.    A second concerned citizen CC-2 provided another tip as a picture of LENTZ

from outside the Capitol, which was also posted to the Facebook account in the screen name

“Nicholas Lentz.” The post bears the following caption, “We the people did it.”




       11.    I reviewed the 52 second clip that CC-1 obtained by downloading it from

LENTZ’s Facebook page, in the screen name “Nicholes Lentz.” In it LENTZ stated:


       “America has spoken. You can not stop millions of people. Cannot stop it.
       Can’t. It’s impossible. America has a voice. We give them the power. We give
       the power. The people give the power, and we’re here to take it back. [pause]
       There’s honestly been no violence to police officers, we’re trying our best, I’m
       trying my best to protect all police officers and security that are trying to maintain
       order. We’re not here to hurt any cops of course. I love my boys in blue, but this
       is overwhelming for them. There’s no way they can, there’s no way they can,
       there’s no way then can hold us back.”

       12.    I believe, based on information I obtained from other law enforcement officers

familiar with the inside of the U.S. Capitol Building, that LENTZ filmed the 52 second clip in an

                                                 4
           Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 5 of 12




area of the Capitol Building located beneath the Rotunda, which is called the Crypt. Following

are additional screenshots from the 52 second clip:




          13.     On or about January 11, 2021, the Miami Herald posted an online article titled

“Former North Miami Beach cop went live on Facebook from inside the Capitol during riot,” 1

which included the same 52 second clip CC-1 had forwarded to the FBI.                    According to the




1
    https://www.miamiherald.com/news/local/community/miami-dade/north-miami/article248423315.html

                                                      5
        Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 6 of 12




article, North Miami Beach, Florida Mayor Anthony DeFillipo identified LENTZ as the

individual in the video.

       14.        On January 19, 2021, the FBI interviewed LENTZ at his residence in Boynton

Beach, Florida. During the interview, LENTZ admitted to the interviewing Agent to being

inside the United States Capitol building on January 6, 2021. LENTZ told the FBI he drove

through the night from Florida to Washington D.C., arriving in the early hours of January 6,

2021. LENTZ claimed he drove to D.C. to attend the President Trump rally, noting he had not

previously attended one and wanted to show support. LENTZ became aware of the rally through

social media and tweets sent by the President, but stated that he was aware of no preplanned

coordination to breach the U.S. Capitol building.

       15.        According to LENTZ, while he and others listened to President Trump’s speech,

LENTZ noticed the crowd starting to move towards the U.S. Capitol building. LENTZ followed

the crowd, and as he approached the entrance to the U.S. Capitol building with the crowd, he

noticed a law-enforcement officer near the entrance of the building handing out water bottles and

telling the crowd they would need the water for their eyes. At that point, according to LENTZ,

windows were broken, doors were opened, and LENTZ entered the US Capitol building through

the front door.

       16.        LENTZ told the interviewing Agents he had no intention of committing violence

or destroying anything, and he claimed he did not do so. He added he felt obligated to help

control the crowd, believing the crowd was more likely to listen to him than a uniformed officer.

LENTZ stated that, at one point, he and some firefighters and first responders lined up elbow-to-

elbow to form a human barrier to help with crowd control.



                                                6
        Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 7 of 12




       17.     LENTZ said he stayed on the ground floor, and he remained inside the U.S.

Capitol building for approximately two hours. LENTZ claimed while in D.C. he wore jeans, a

gray jacket, and a motorcycle cut (vest) indicating he was a Veteran and former United States

Marine. LENTZ believed no one at the U.S. Capitol seemed concerned about trespassing, nor

were there any warning signs regarding trespassing. He stated that, despite the foregoing, "of

course you know you're trespassing."

       18.     LENTZ told the agents that he had a Facebook account in the screen name

“nicholeslentz” and provided the interviewing agents with other photographs and videos he took

with his cellular phone on January 6, 2021, inside and outside of the Capitol, including the 52

second clip. Lentz also texted the agents a picture of the vest that he wore inside the Capitol:




                                                 7
        Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 8 of 12




       19.     On or about January 26, 2021, I reviewed video footage recorded by the security

cameras inside the United States Capitol Building. I observed an individual who appears to be

LENTZ inside several rooms of the U.S. Capitol Building, including the Crypt. Below are some

screen shots from this video footage. Where it is not obvious, I have circled the person I believe

is LENTZ, in red. One of the FBI agents who interviewed LENTZ has reviewed these images

and has similarly identified LENTZ in them.




                                                8
Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 9 of 12




                               9
Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 10 of 12




                               10
       Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 11 of 12




       20.     Your affiant has reviewed LENTZ’s driver’s license photograph from the Florida

Department of Motor Vehicles. The person depicted in that photograph appears to be the same

individual depicted in the photographs above in this affidavit.


                                             CONCLUSION

       21.     I submit that there is also probable cause to believe that Nicholes J. LENTZ

violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain

in any restricted building or grounds without lawful authority to do; and (2) knowingly, and with

intent to impede or disrupt the orderly conduct of Government business or official functions,

engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building

or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of

                                                11
 Case 1:21-mj-00206-RMM Document 1-1 Filed 02/08/21 Page 12 of 12




Government business or official functions.        For purposes of Section 1· 752 of Title 18, a

"restricted buiIding'' includes a po ted, cordoned off, or otherwise restricted area of a building or

grounds where the President or other person protected by the Secret Service, including the Vice

President, is or will be temporarily visiting; or any building or grounds so restricted in

conjunction with an event designated as a special event of nation.al significance.

       22.     I submit there is also probable cause to believe that Nicholes J. LENTZ violated

40 U.S.C. § 5104(e)(2)(D) and 5104(e)(2)(G), wh_ich make it a crime to willfully and knowingly:

(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at

any place i n the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or

disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly

conduct in that building of a hearing before, or any deliberations of, a committee of Congress or

either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                          stian T. Roccia
                                                      Special Agent
                                                      Federal Bureau of Investigation


        Subscribed and sworn to before me, by telephone, in accordance with the requirements of
Fed. R. Crim. P. 4.1, on this 8th day of February, 2021.
                                    Robin M. Meriweather
                                    2021.02.08 11:12:58
                                    -05'00'
       ROBIN M. MERIWEATHER
       UNITED STATES MAGISTRATE JUDGE

                                                 12
